DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	The claimed invention of “method of training the bladder of an individual having
idiopathic overactive bladder comprising administering an effective amount of trospium locally to the bladder of the individual for at least about 24 hours, wherein the individual experiences at least about 40% of baseline symptom relief for at least about 7 days after trospium administration is completed” is novel and non-obvious. The closest prior art is due to Giesing (WO 2014/047221) of record. Giesing teaches a method of administering trospium to a patient in need of treatment of bladder dysfunction. Giesing does not teach the patient population having idiopathic overactive bladder and wherein the individual experiences at least about least about 40% of baseline symptom relief for at least about 7 days after trospium administration is completed (see figure 15B below).

    PNG
    media_image1.png
    375
    651
    media_image1.png
    Greyscale


Additionally, with respect to the outstanding obviousness-type double patenting rejection over US 10,500,200 and application 16/706,009, Applicant’s amendments and 
unexpected results demonstrating that local administration of trospium to the bladder caused prolonged symptom relief for individuals with idiopathic overactive bladder overcome said rejection. The obviousness-type double patenting rejection over US 10,500,200 and application 16/706,009 is hereby withdrawn.
Thus, the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-17 and 20-47 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627